DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on February 24, 2021.  As directed by the amendment, Claims 16, 18, and 36 have been amended.  Claims 40-46 are new claims.  Claims 16-46 are pending in the instant application.
Regarding the Office Action filed October 28, 2020:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended Claim 16 as well as added new claims to further specify the structure of yoke.  The previous references Siew, Chien, and Veliss do not teach these new claim limitations.  Therefore, a new prior art is applied.  See 35 USC 102 rejection for more details.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 29-31, 34, 36-41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuley et al. (US 2010/0000537).
Regarding Claim 16, McAuley discloses a nasal respiratory interface (apparatus of Fig 2) comprising: a frame (22, Fig 2) having a front surface (front of 22, Fig 2), a rear surface (back of 22, Fig 2), and an aperture (aperture inside of 22, Fig 3) extending from the front surface to the rear surface (aperture inside of 22 extends from front and back, Fig 3), the frame having an oval form (22 is oval in shape, Figs 3-5; a circular shape is also oval in shape) with a truncated height portion (29, Figs 3-5; 29 protrudes out of 22 and is truncated with end of 29 having a flat opening, Figs 3-5); a seal (23, Figs 3 and 7) having nasal pillows (24 and 25, Fig 7), the seal attached to the frame (23 attaches to 22, Figs 2 and 3); and a yoke (42, Fig 3) having a front surface (front of 42, Fig 3) and a rear surface (back of 42, Fig 3), the yoke configured to couple the frame (42 couples with 22 via 33, Figs 2-3) to a headgear system (21, Figs 2-3), wherein the yoke comprises a recessed surface (surface of 42 goes into recess of 33, Figs 2-3), wherein the frame comprises a recessed wall (walls surrounding 33, Figs 4-5) and a shelf (32, Figs 4-5), and 
Regarding Claim 17, McAuley discloses the seal is removably attached to the frame (23 may be provided with nasal pillows of various different sizes, users may remove existing mask body and simply attach a different sized body, paragraph 0092).
Regarding Claim 18, McAuley discloses a conduit connector (30, Figs 2-3) configured to allow gas from a gas delivery conduit (31, Figs 2-3) through the aperture of the frame towards the nasal pillows (30 attached to 31 allows gases to be passed to nasal mask 2, paragraph 0073).
Regarding Claim 19, McAuley discloses the aperture comprises an oval shape (aperture of 22 is oval in shape, Figs 3-5; a circular shape is also oval in shape).
Regarding Claim 20, McAuley discloses the conduit connector comprises an oval shape (30 is oval in shape, Figs 2-3; a circular shape is also oval in shape).
Regarding Claim 21, McAuley discloses the frame comprises a recessed surface extending partially around the aperture (recessed surface inside of 33 extends partially around aperture of 22, Figs 4-5; 45 is a recessed surface extending partially around the aperture of 22, Figs 3-5; 48 is recessed surface extending partially around the aperture of 22, Figs 3-5; 29 projects from a recessed surface that is extending partially around aperture of 22, Figs 3-5).

Regarding Claim 30, McAuley discloses the front surface of the yoke comprises the recessed surface of the yoke (surface of 42 goes into recess of 33 and is part of front of 42, Figs 2-3), wherein the rear surface of the frame comprises the recessed wall of the frame (walls surrounding 33 and is part of rear of 22, Figs 4-5), and wherein when coupled, the front surface of the frame and the front surface of the yoke form a substantially flush surface (42 forms substantially flush surface with 22 when combined, Figs 2-3; curvature of 34 follows curvature of 22, Figs 2-3).
Regarding Claim 31, McAuley discloses the recessed wall of the frame is configured to mate with the recessed surface of the yoke via a connection (43 and 33 mate with each other, Figs 2-3) comprising at least one locating projection (43, Figs 2-3; 43 is a projection, Figs 2-3) and at least one recessed locator (33, Figs 2-3).
Regarding Claim 34, McAuley discloses the yoke comprises a first apex (leftmost end of 34, Figs 2-3) at a first end (left end of 34, Figs 2-3) and a second apex (rightmost end of 34, Figs 2-3) at a second end (right end of 34, Figs 2-3).
Regarding Claim 36, McAuley discloses the rear surface of the yoke is configured to support the seal (42 is able to support or hold 23 via its connection with 22, Figs 2-3).
Regarding Claim 37, McAuley discloses the frame comprises a retaining lip (lip of 48, Figs 4-5; 48 is protruding outward from 22, Figs 4-5) extending around the frame configured to couple the frame to a seal clip (48 couples with 47 of 23, Figs 4-7; lip 28 is fitted into recessed area 45, 47 enters 48, paragraph 0072).

Regarding Claim 39, McAuley discloses the yoke and headgear system can be separated from the frame and conduit connector (42 and 21 are shown separate from 22 and 30, Fig 3).
Regarding Claim 40, McAuley discloses a nasal respiratory interface (apparatus of Fig 2) comprising: a frame (22, Fig 2) having a front surface (front of 22, Fig 2), a rear surface (back of 22, Fig 2), and an aperture (aperture inside of 22, Fig 3) extending from the front surface to the rear surface (aperture inside of 22 extends from front and back, Fig 3), the frame having an oval form (22 is oval in shape, Figs 3-5; a circular shape is also oval in shape) with a truncated height portion (29, Figs 3-5; 29 protrudes out of 22 and is truncated with end of 29 having a flat opening, Figs 3-5); a seal (23, Figs 3 and 7) having nasal pillows (24 and 25, Fig 7), the seal attached to the frame (23 attaches to 22, Figs 2 and 3); and a yoke (42, Fig 3) having a front surface (front of 42, Fig 3) and a rear surface (back of 42, Fig 3), the yoke configured to couple the frame (42 couples with 22 via 33, Figs 2-3) to a headgear system (21, Figs 2-3), wherein the yoke comprises a recessed surface (surface of 42 goes into recess of 33, Figs 2-3), wherein the frame comprises a recessed wall (walls surrounding 33, Figs 4-5) and a shelf (32, Figs 4-5), and wherein the recessed wall of the frame is configured to mate with the recessed surface of the yoke (42 couples with 22 via 33, Figs 2-3), and wherein the yoke does not surround the aperture of the frame when coupled thereto (42 does not completely surround aperture of 22, Figs 2-3).
Regarding Claim 41, McAuley discloses the recessed wall of the frame is configured to mate with the recessed surface of the yoke via a connection (43 and 33 mate with each other, Figs 2-3) comprising at least one locating projection (43, Figs 2-3; 43 is a projection, Figs 2-3) 
Regarding Claim 43, McAuley discloses the yoke is configured to be decoupled from the frame without disrupting an air path through the nasal respiratory interface (patient merely needs to slide 42 into 22 such that 43 fits into 33, paragraph 0082; patient can remove or decouple 42 without disrupting the air path through 22 and 23 since 42 is attached to slot 33 adjacent to opening, Figs 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley et al. (US 2010/0000537) as applied to Claims 16 and 31, alone.

However, an alternate embodiment of McAuley teaches the at least one locating projection comprises at least two locating projections and the at least one recessed locator comprises at least two recessed locators (34 may be formed as two separate pieces, 42 may be formed as two parts with a central split seam, the two left and right halves joined in use, two left and right parts could either be joined along a seam with 22 slotting into 33, or each of the two left and right arms may be attached one to each side of the base 22, paragraph 0087; many changes in construction and widely differing embodiments and applications of the invention will suggest themselves, paragraph 0030; having 34 in separate pieces produces two locating projections; having left and right arms attach on each side of 22 produces two recessed locators) since it is known in the art to split components into two separate pieces for attachment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask base 22 and central section 42 to be split in half and joined at a seam, as taught by McAuley, since it is known in the art to split components into two separate pieces for attachment.  As taught by McAuley, the components can be split in two and then joined together via a seam.  This does not affect the operation of the device.  Additionally, it is obvious for one of ordinary skill in the art to duplicate the locating projections and recessed locators to be two instead of one since it is seen as a mere duplication of parts.  See MPEP 2144.04, Section VI, Subsection B.  Although Applicant in the Specification admits that having two locating projections can help reduce rotation and other forms of 
Regarding Claim 35, McAuley discloses the claimed invention of Claim 16. McAuley also discloses the yoke comprises a top lateral surface (top edge surface of 42, 34, and/or 41, Figs 2-3) and a bottom lateral surface (bottom edge surface of 42, 34, and/or 41, Figs 2-3).

McAuley fails to disclose the top lateral surface is longer in length than the bottom lateral surface.
However, McAuley teaches the top lateral surface is longer in length than the bottom lateral surface (the perimeter of top edge surface of 42, 34, and/or 41 is raised higher than the perimeter of the bottom edge surface of 42, 34, and/or 41 which makes it longer in length, Figs 2-3; 34 is preferably three-dimensionally molded to a shape to substantially match the cheek contours of a human, side arms 41 and 54 are capable of being bent or adjusted to allow for better and more comfortable fit to a patient, easier to bend or twist to fit the contours of the patient’s face, paragraph 0079) to adjust the central portion and curved member to allow for a better and more comfortable fit to the patient and to fit the contours of the patient’s face (paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust, bend, or twist the yoke to make the top lateral surface longer in length than the bottom lateral surface, as taught by McAuley, to adjust the central portion and curved member to allow for a better and more comfortable fit to the patient and to fit the contours of the patient’s face (McAuley: paragraph 0079).  Since the yoke is able to change shape and is able to be manipulated by a user, the user would be able to adjust, .
Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley et al. (US 2010/0000537) alone.
Regarding Claim 44, McAuley discloses a nasal respiratory interface (apparatus of Fig 2) comprising: a frame (22, Fig 2) having a front surface (front of 22, Fig 2), a rear surface (back of 22, Fig 2), and an aperture (aperture inside of 22, Fig 3) extending from the front surface to the rear surface (aperture inside of 22 extends from front and back, Fig 3), the frame having an oval form (22 is oval in shape, Figs 3-5; a circular shape is also oval in shape) with a truncated height portion (29, Figs 3-5; 29 protrudes out of 22 and is truncated with end of 29 having a flat opening, Figs 3-5); a seal (23, Figs 3 and 7) having nasal pillows (24 and 25, Fig 7), the seal attached to the frame (23 attaches to 22, Figs 2 and 3); and a yoke (42, Fig 3) having a front surface (front of 42, Fig 3) and a rear surface (back of 42, Fig 3), the yoke configured to couple the frame (42 couples with 22 via 33, Figs 2-3) to a headgear system (21, Figs 2-3), wherein the yoke comprises a recessed surface (surface of 42 goes into recess of 33, Figs 2-3) having at least one recessed locator (43 is a recessed locator since it places 33 and 32 located on it, Figs 2-3), wherein the frame comprises a forward facing recessed wall (walls surrounding 33, Figs 4-5; wall within 33 is forward facing, Figs 4-5) having at least one locating projection (32 is a projection, Figs 2-5; 32 assists in positioning 43 in the location of 33, Figs 2-3) thereon that is spaced laterally away (32 is spaced away from aperture of 22 via spacing in 33, Figs 2-5) from the aperture and a shelf (underside of 29 is acting a shelf to hold on to 43, Figs 2-3), and wherein the recessed wall of the frame is configured to mate with the recessed surface of the yoke by way 
McAuley fails to disclose the at least one locating projection comprises at least two locating projections and the at least one recessed locator comprises at least two recessed locators.
However, an alternate embodiment of McAuley teaches the at least one locating projection comprises at least two locating projections and the at least one recessed locator comprises at least two recessed locators (34 may be formed as two separate pieces, 42 may be formed as two parts with a central split seam, the two left and right halves joined in use, two left and right parts could either be joined along a seam with 22 slotting into 33, or each of the two left and right arms may be attached one to each side of the base 22, paragraph 0087; many changes in construction and widely differing embodiments and applications of the invention will suggest themselves, paragraph 0030; having 34 in separate pieces produces two locating projections; having left and right arms attach on each side of 22 produces two recessed locators) since it is known in the art to split components into two separate pieces for attachment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask base 22 and central section 42 to be split in half and joined at a seam, as taught by McAuley, since it is known in the art to split components into two separate pieces for attachment.  As taught by McAuley, the components can be split in two and then joined together via a seam.  This does not affect the operation of the device.  Additionally, it is obvious for one of ordinary skill in the art to duplicate the locating projections and recessed locators to be two instead of one since it is seen as a mere duplication of parts.  See MPEP 2144.04, Section VI, Subsection B.  Although Applicant in the Specification admits that having two locating projections can help reduce rotation and other forms of 
Regarding Claim 45, McAuley teaches the at least two locating projections extend from the forward facing recessed wall of the frame in a direction that is parallel to a direction of connection between the yoke and the frame (32 extends from the recessed wall surrounding 33 in a direction parallel to the direction of the connection between 45 of 22 and 28 of 23, Figs 4-7).  Additionally, McAuley also teaches other forms of the extension 32 may be substantially straight or otherwise shaped (paragraph 0075).
Regarding Claim 46, McAuley teaches the yoke is configured to extend around one side of the aperture of the frame when coupled (42 extends around aperture of 22 via 34, Figs 2-3) thereto such that the yoke is configured to be decoupled from the frame without disrupting an air path through the nasal respiratory interface (patient merely needs to slide 42 into 22 such that 43 fits into 33, paragraph 0082; patient can remove or decouple 42 without disrupting the air path through 22 and 23 since 42 is attached to slot 33 adjacent to opening, Figs 2-3).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley et al. (US 2010/0000537) as applied to Claim 21, in view of Barlow et al. (US 2013/0276790).
Regarding Claim 22, McAuley discloses the claimed invention of Claim 21.  Siew also discloses the recessed surface extends adjacent the axis (axis parallel to diameter of aperture of 22, Figs 3-5) of the aperture (recessed surface of 45 extends adjacent to axis parallel to diameter of aperture of 22, Figs 3-5) at a first end (left end of 34, Figs 2-3), under the aperture (recessed surface of 45 goes under and around aperture of 22, Figs 3-5), and adjacent the axis of the aperture (recessed surface of 45 extends adjacent to axis parallel to diameter of aperture of 22, 
However, Barlow, of the same field of endeavor, teaches a CPAP mask (Abstract) including an aperture of a frame (headgear connector’s central hole, paragraph 0061) comprises an oval shape having a major axis and a minor axis (headgear connector’s central hole being oval and stub tube’s outer contour being round, both could be round or oval, paragraph 0061; ovals inherently have major and minor axes due to their shape) since it is well known in the art that oval and round shapes can be used in a connector or aperture for a mask (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture of the device to be of an oval shape with a major and minor axis, as taught by Barlow, since it is well known in the art that oval and round shapes can be used in a connector or aperture for a mask (Barlow: paragraph 0061).  Having the connector or aperture be an oval shape is an obvious and easy modification that would not affect the operation of the device.  Barlow teaches that the use of both shapes are interchangeable.  
Allowable Subject Matter
Claims 23-28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN T KHONG/            Examiner, Art Unit 3785  
                                                                                                                                                                                          /JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773